     Case 3:17-cv-01362 Document 145 Filed 01/28/20 Page 1 of 2 PageID #: 202



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                            CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,

v.                                            CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                                      ORDER

        A status conference in these cases was held on January 27,

2020.     This Order memorializes certain aspects of that hearing

and addresses other issues not touched upon at the hearing.

        1)    The parties expressed a desire to file briefs

              concerning defendants’ right to a jury trial in this

              case.   Those briefs are due on or before February 6,

              2020.
  Case 3:17-cv-01362 Document 145 Filed 01/28/20 Page 2 of 2 PageID #: 203



     2)    The parties were further directed to confer and attempt

           to tender a proposed Case Management Order to the court

           within two weeks of the hearing (February 10, 2020).

     3)    By Order entered January 15, 2020, the parties were

           “ORDERED to confer and to file in these cases all

           documents from MDL 2804 that the parties jointly deem

           relevant to constitute an appropriate record for these

           cases” by January 29, 2020.        That deadline is extended

           to February 12, 2020.*

     4)    Absent objection by the parties, the court intends to

           consolidate these cases for administrative purposes.

           Any objection to consolidation should be filed no later

           than February 4, 2020.

     The Clerk is directed to send copies of this Order to all

counsel of record.

     IT IS SO ORDERED this 28th day of January, 2020.

                                   ENTER:



                                            David A. Faber
                                            Senior United States District Judge




     *
      Representatives of both plaintiffs and defendants
approached the court’s law clerk after the hearing to request
additional time.

                                     2
